Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-30-2008

Calikiran v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1248




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Calikiran v. Atty Gen USA" (2008). 2008 Decisions. Paper 1307.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1307


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 07-1248
                                    ____________

                                ISMET CALIKIRAN,

                                             Petitioner

                                             v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                             Respondent
                                    ____________

                           On Petition for Review from an
                      Order of the Board of Immigration Appeals
                              (Board No. A70-897-895)
                         Immigration Judge: Henry S. Dogin
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 3, 2008

         Before: SCIRICA, Chief Judge, FISHER and ROTH, Circuit Judges.

                                (Filed: April 30, 2008)
                                    ____________

                             OPINION OF THE COURT
                                  ____________

FISHER, Circuit Judge.

      Ismet Calikiran petitions for review of the decision by the Board of Immigration

Appeals (“BIA”) dismissing his appeal and affirming the decision of the Immigration
Judge (“IJ”) denying his motion to reopen. For the reasons that follow, we will deny his

petition.

                                              I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       Calikiran is a native and citizen of Turkey. On September 5, 1996, because he had

remained in the United States after the expiration of his nonimmigrant visa, deportation

proceedings were commenced against him pursuant to former Immigration & Nationality

Act (“INA”) § 241(a)(1)(B).1 On August 28, 1996, Calikiran received an Order to Show

Cause that included a deportation hearing notice instructing him to appear on March 14,

1997 before an IJ. The hearing notice explained the consequences of any failure to

appear. Nevertheless, Calikiran failed to appear at his hearing and the IJ issued an order

that he be “removed in absentia.”

       On July 9, 2003, Calikiran filed his first motion to reopen, requesting that the IJ

vacate the removal order and reopen the case based upon Calikiran’s marriage to an

approved immigrant alien worker. In support of his motion, he included a medical note

indicating that on March 12, 1997, he was examined for possible peptic ulcer disease. On


       1
      This subsection was moved to U.S.C. § 1227(a)(1)(B) by the Illegal Immigration
Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), § 305(a)(2), Pub. L. No.
104-208, 110 Stat. 3009.

                                              2
July 18, 2003, the IJ denied Calikiran’s motion because it had not been filed within the

180-day period prescribed by the statute and because he failed to demonstrate exceptional

circumstances for his failure to appear at the original hearing. On May 13, 2004, the BIA

affirmed the IJ’s decision without opinion. Calikiran did not petition for review of that

decision.

         On October 16, 2006, Calikiran filed a second motion to reopen in which he

argued that he had demonstrated “reasonable cause” for his failure to appear at his

original hearing in 1997, and thus met his burden. On December 28, 2006, the BIA

denied this second motion to reopen as number-barred. The Board also found that even if

his motion to reopen was not statutorily barred, it was without merit. This petition for

review followed.

                                              II.

         We have jurisdiction to review petitions challenging a final order of removal under

8 U.S.C. § 1252(a). In cases where the BIA adopts the findings of the IJ and discusses

the basis for the IJ’s decision, we review the decisions of both the IJ and the BIA. Chen

v. Ashcroft, 376 F.3d 215, 222 (3d Cir. 2004). We review an IJ’s denial of a motion to

reopen under an abuse of discretion standard. Shardar v. Ashcroft, 382 F.3d 318, 324 (3d

Cir. 2004). We will disturb the BIA’s denial of a motion to reopen only if it was

“arbitrary, irrational, or contrary to law.” Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir.

2004).



                                              3
                                              III.

       Petitioner’s in absentia hearing was conducted pursuant to former INA § 242B.

(A.R. 2; Petitioner’s Br. 8; Government’s Br. 8). That section states that an order of

removal pursuant to § 242B can only be rescinded in one of two ways:

       (A) upon a motion to reopen filed within 180 days after the date of the order
       of deportation if the alien demonstrates that the failure to appear was
       because of exceptional circumstances (as defined in subsection (f)(2) of this
       section), or

       (B) upon a motion to reopen filed at any time if the alien demonstrates that
       the alien did not receive notice in accordance with subsection (a)(2) of this
       section or the alien demonstrates that the alien was in Federal or State
       custody and did not appear through no fault of the alien.

INA § 242B(c)(3).

       Petitioner argues that his first motion to reopen – filed six years after the final

order of removal – was not time-barred and that his failure to attend his hearing was due

to his medical condition. However, after the IJ’s denial of the motion was affirmed by the

BIA, Petitioner did not file a petition for review before this Court. Instead, he filed a

second motion to reopen more than two years later.

       INA § 242B(c)(4) states that any petition for review challenging a final order

issued pursuant to an order of deportation in absentia must be filed “not later than 60

days” after the date of the final order. As no petition was filed within 60 days of the final

order denying the first motion to reopen, we do not have jurisdiction to review the denial

of the first motion to reopen. See Nocon v. I.N.S., 789 F.2d 1028, 1033 (3d Cir. 1986)



                                               4
(finding a petition for review must be filed with the statutory time limit given for “the

specific order sought to be reviewed” and that “strict compliance with the statutory

directive is a jurisdictional prerequisite to judicial review.”).

       Turning to Petitioner’s second motion to reopen, for which the petition has been

timely filed, the Government argues that this motion is nonetheless number-barred. The

Government relies primarily on 8 C.F.R. § 1003.2, which states that “except as provided

in paragraph (c)(3) of this section, a party may file only one motion to reopen deportation

or exclusion proceedings.” Id.

       However, our case law is clear that

       [u]nder the statute that applies to pre-IIRIRA proceedings, 8 U.S.C.
       § 1252b [INA § 242B], there is no limit on the number of motions to reopen
       that an alien may file. . . . The old statute continues to apply to aliens who
       were placed in proceedings before April 1, 1997, the effective date of
       IIRIRA. . . . The BIA has also promulgated regulations that apply to aliens
       placed in proceedings before April 1, 1997. Under these regulations, an
       alien who is ordered deported in absentia may file an unlimited number of
       motions to reopen.

Luntungan v. Att’y Gen., 449 F.3d 551, 556 (3d Cir. 2006). Because proceedings against

Petitioner commenced in 1996, under Luntungan, his second motion is not number-

barred. See id.

       Regardless, Petitioner’s second motion to reopen is untimely. Petitioner has not

alleged that he did not receive notice, or was in government custody at the time of the

hearing. Therefore, INA § 242B(c)(3)(B) does not apply. Petitioner alleges that his

medical condition caused him to miss the hearing. According to INA § 242B(c)(3)(A),

                                               5
the exception for such circumstances applies only in those cases when the motion is filed

within 180 days of the date of the order. As Petitioner filed this second motion well after

the 180 day period expired, his claim is time-barred, the merits of his allegations

notwithstanding.

                                            IV.

       For the foregoing reasons, we will deny the petition for review.




                                             6